Michael F. Fleming                                                              1/30/2020
Associate
+1.212.309.6207
michael.fleming@morganlewis.com



January 30, 2020


VIA ECF

Hon. Stewart D. Aaron
United States Magistrate Judge
United States District Court for the Southern District of New York
500 Pearl Street, Courtroom 11C
New York, New York 10007

Re:      Thorne v. Tory Burch LLC, Case No. 19-cv-10403-JPO-SDA

Dear Judge Aaron:

We represent defendant Tory Burch LLC (“Defendant”) in the above-referenced action pending
before the Court. Pursuant to Rules I(D) and II(A) and (B) of Your Honor’s Individual Practices
and Rule 37.2 of the Local Rules of the United States District Courts for the Southern and Eastern
Districts of New York, we write jointly with counsel for Plaintiff Braulio Thorne (“Plaintiff”),
respectfully to request that the Court adjourn the Initial Conference scheduled for February 10,
2020 at 11:00 a.m. to a date and time after the disposition of Defendant’s motion to dismiss,
which was filed on January 28, 2020, and to stay discovery during the pendency of Defendant’s
motion pursuant to Federal Rule of Civil Procedure 26(c). The parties have conferred in good faith
and jointly request a stay of discovery.

In support of this request, counsel for the parties state that Defendant’s motion may be wholly
dispositive of the claims at issue in this action or may affect the scope of discovery if the claims are
not dismissed. Accordingly, counsel for the parties submits that an adjournment of the Initial
Conference and stay of discovery during the pendency of Defendant’s motion would conserve both
the Court’s and the parties’ resources. See Farzan v. Bridgewater Assocs., LP, 699 Fed. Appx. 57,
58 (2d Cir. 2017) (affirming district court’s exercise of discretion to stay discovery during pendency
of motion to dismiss).

We thank the Court in advance for its consideration of these requests.




                                                    Morgan, Lewis & Bockius     LLP

                                                    101 Park Avenue
                                                    New York, NY 10178-0060             +1.212.309.6000
                                                    United States                       +1.212.309.6001
Hon. Stewart D. Aaron
January 30, 2020
Page 2

Respectfully submitted,

/s/ Michael F. Fleming

Michael F. Fleming

Cc: All Counsel of Record (Via ECF)




Application GRANTED. Within seven days of the Court's decision on Defendant's motion to
dismiss, if any claims remain in this action, the parties shall file a joint letter proposing dates
for an Initial Pretrial Conference. SO ORDERED.
Dated: January 30, 2020
